DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/6/2022 in which Applicant lists claims 2-5, 7-12 and 15-16 as being original, and claims 1, 6, 13-14 and 17 as being currently amended. It is interpreted by the examiner that claims 1-17 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 4/14/2022 and 5/16/2022 were considered.
It is noted that the Jeong et al., US 2021/0080744 A1 reference cited in the 4/14/2022 IDS is the US Publication of the instant application.
Specification
The amendments to the specification dated 7/6/2022 are accepted. The objections to the specification cited in the office action mailed 4/6/2022 are hereby withdrawn.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not appear to provide antecedent basis for the claim limitation “the first spring and the second spring are displaced taking turns”, as set forth in claims 1, 14 and 17.
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
Page 7 of Applicant’s remarks state that “the above amendments do not add new matter to the application and are fully supported by the specification”. However, the remarks do not appear to point to any specific disclosure which describes that “the first spring and the second spring are displaced taking turns”, and an honest review of the disclosure does not provide antecedent basis or description of this limitation. Therefore, the limitation “ wherein the first spring and the second spring are displaced taking turns” has been interpreted as being new matter.
Pages 8-10 of the remarks argue that one of ordinary skill in the art would understand that the “connections between 1210 and 1220” do not fairly disclose or suggest “the elastic member includes a first spring extending in a first direction and a second spring extending in a second direction, …wherein the first spring and the second spring are displaced taking turns” is not persuasive and is respectfully traversed. The first resilient element 1200 of Hu suspends the reflecting element 1100 and the first holder 1300 within the first frame 1500 (paras. [0036]-[0038], fig. 3 of Hu). Further, the reflecting element 1100 and first holder 1300 can rotate relative to the first frame 1500 in the Y-axis and/or X-axis directions due to magnetic forces generated between the coils 1600 and first magnetic elements 1400 (paras. [0036]-[0038], fig. 3 of Hu). The resilient element 1200, and the portions of element 1200 connecting inner section 1220 and outer section 1210 act as an elastic member and spring portions in at least the same way as elastic member 1190 set forth in figure 12 and paragraphs [00110]-[00115] of Applicant’s disclosure in that the resilient member allows flexing such that magnetic forces generated between the coils 1600 and first magnetic elements 1400 results in first holder 1300 and reflecting element 1100 to rotate relative to the first frame (paras. [0036]-[0038], fig. 3 of Hu). This is further supported by review of Hu’s provisional application document 62/334090 which clearly labels the resilient element 1200 as a “Spring”. Therefore, one of ordinary skill in the art would reasonably interpret the resilient element 1200 of Hu, and the portions of element 1200 connecting inner section 1220 and outer section 1210 as being an elastic member having portions which exhibit spring characteristics and function as deformable plate springs and/or leaf springs.
The Examiner notes that the Official Notice taken in Section 31 of the Non-Final Office Action mailed 4/6/2022 (and repeated in section 36 below) has been taken to be admitted prior art since Applicants failed to seasonably traverse the assertion of Official Notice (See MPEP 2144.03).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Okada et al., US 5,637,861, discloses a similar elastic member/gimbal mechanism which refers to spring constants for the elastic member (see at least figures 1-2, 10, 15A; column 4, lines 58-65; column 7, lines 39-48; column 12, lines 29-51; and column 13, line 24 through column 14, line 17); and
Yamasaki et al., US 2004/0012683 A1, discloses a similar elastic member/gimbal mechanism which includes springs (figs. 8A-8B, elements 46B-49B).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended limitation of claims 1, 14 and 17 “wherein the first spring and the second spring are displaced taking turns” was not described in the originally filed specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification describes elements 1133 and 1190 as being elastic members. Elastic members 1133 include first spring 1133a and second spring 1133b (see at least paragraph [0096] with respect to figure 6, and paragraph [00136] with respect to figure 18), and elastic member 1190 include “first axis member” 1192 and “second axis member” 1194, which are interpreted as functioning as plate springs (see at least paragraphs [0037], [00110] and [00113]-[00114] with respect to figure 12). However, nowhere does the originally filed disclosure appear to describe displacement or “taking turns” in such a way as to convey to one skilled in the relevant art what is specifically meant by “the first spring and the second spring are displaced taking turns”. Therefore, this limitation constitutes new matter.
Claims 2-13 and 15-16 are rejected for containing the same new matter of claim 1 and/or 14 through their dependence from claim 1 and/or 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al., U.S. Patent Application Publication Number 2017/0329111 A1, of record (hereafter Hu).
Regarding claim 1, as best understood, Hu discloses a reflecting module for optical image stabilization (OIS) (see at least figures 1-4), comprising:
a housing (see at least figure 3, element 1500) to which a board is coupled (see at least figure 3, element 1800, as well as paragraph [0037]), the housing including an opening (see at least figure 3, element 1510);
a moving holder disposed in an internal space of the housing (see at least figure 3, element 1300);
an elastic member fixedly coupled to the housing to support the moving holder so that the moving holder is movable (see at least figure 3, elements 1200, 1210 and 1220, as well as paragraph [0036]);
a reflecting member provided on the moving holder (see at least figure 3, element 1100); and
a driving part including a plurality of magnets provided on the moving holder (see at least figure 3, element 1400, as well as paragraph [0036]), and a plurality of coils provided on the board and respectively opposing the plurality of magnets (see at least figure 3, element 1600, as well as paragraph [0037]),
wherein the plurality of coils are disposed to oppose the plurality of magnets through the opening (see at least paragraph [0037]),
wherein the elastic member includes a housing fixing part fixed to the housing (see at least figure 3, element 1210, as well as paragraph [0036]), a holder fixing part fixed to the moving holder (see at least figure 3, element 1220, as well as paragraph [0036]), and
a first spring extending in a first direction and a second spring extending in a second direction (see at least the connections between 1210 and 1220, as well as the annotated portion of figure 3 of Hu provided below wherein the resilient portions of the elastic member which extend in a vertical direction are interpreted as first spring portions, and the resilient portions of the elastic member which extend in a horizontal direction are interpreted as second spring portions),
wherein the first direction and the second direction intersect each other (see at least the connections between 1210 and 1220 which extend in two perpendicular directions), and
wherein the first spring and the second spring are displaced taking turns (see at least figure 3, elements 1200, 1210 and 1220 wherein electrical current applied to the coils 1600 such that magnetic forces are generated between the coils 1600 and magnetic elements 1400 to rotate the reflecting element 1100 around the X-axis or Y-axis, which as best understood, constitutes displacement by “taking turns”).

    PNG
    media_image1.png
    483
    441
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, Hu discloses the limitations of claim 1, and wherein the board is coupled to an external surface of the housing to expose the plurality of coils to an interior of the housing through the opening (see at least paragraph [0037]). 
Regarding claim 3, as best understood, Hu discloses the limitations of claim 1, and further comprising a position sensor provided on the board to oppose the plurality of magnets to sense a position of the moving holder (see at least element 1700, as well as paragraph [0037]).
Regarding claim 5, as best understood, Hu discloses the limitations of claim 1, and wherein the reflecting member is a prism (see at least element 1100).
Regarding claim 6, as best understood, Hu discloses the limitations of claim 1, and wherein the first direction is perpendicular to the second direction (see at least the connections between 1210 and 1220 which extend in two perpendicular directions).
Regarding claim 9, as best understood, Hu discloses the limitations of claim 6, and wherein the elastic member is disposed to extend to both lateral surfaces of the moving holder (see at least figure 3, elements 1200 and 1300).
Regarding claim 10, as best understood, Hu discloses the limitations of claim 6, and wherein a moving spring in the elastic member is disposed parallel to a reflection surface of the reflecting member (see at least figure 3, elements 1220 and 1100).
Regarding claim 7, as best understood, Hu discloses the limitations of claim 1, and further comprising a reinforcing plate attached to the board (see at least figure 2, element C1, as well as paragraph [0037]).
Regarding claim 8, as best understood, Hu discloses the limitations of claim 1, and wherein the moving holder is coupled to the housing only by the elastic member (see at least paragraph [0038]).
Regarding claim 11, as best understood, Hu discloses the limitations of claim 1, and further comprising an opening through which the reflecting member is exposed, and a cover covering the moving holder (see at least figure 2, elements C1, O, M1, as well as paragraphs [0033]-[0034]).
Regarding claim 12, as best understood, Hu discloses the limitations of claim 1, and wherein a mounting surface in the moving holder on which the reflecting member is mounted is an inclined surface (see at least figure 3, element 1300),
wherein the elastic member is disposed parallel to the mounting surface  (see at least figure 3, elements 1200 and 1300).
Regarding claim 14, as best understood, Hu discloses a moving holder included in a camera module to mount a reflecting member (see at least elements 1300, 10, and 1100), comprising:
a plurality of magnets disposed in an internal space of a housing to which a board is coupled (see at least elements 1400, 1500 and 1800), the housing including an opening (see at least element 1510), and the plurality of magnets being movably supported by an elastic member fixedly coupled to the housing (see at least element 1200), and disposed to oppose a plurality of coils exposed through the opening (see at least paragraph [0037]),
wherein the elastic member includes a housing fixing part fixed to the housing (see at least figure 3, element 1210, as well as paragraph [0036]), a holder fixing part fixed to the moving holder (see at least figure 3, element 1220, as well as paragraph [0036]), and
a first spring extending in a first direction and a second spring extending in a second direction (see at least the connections between 1210 and 1220, as well as the annotated portion of figure 3 of Hu provided above wherein the resilient portions of the elastic member which extend in a vertical direction are interpreted as first spring portions, and the resilient portions of the elastic member which extend in a horizontal direction are interpreted as second spring portions),
wherein the first direction and the second direction intersect each other (see at least the connections between 1210 and 1220 which extend in two perpendicular directions), and
wherein the first spring and the second spring are displaced taking turns (see at least figure 3, elements 1200, 1210 and 1220 wherein electrical current applied to the coils 1600 such that magnetic forces are generated between the coils 1600 and magnetic elements 1400 to rotate the reflecting element 1100 around the X-axis or Y-axis, which as best understood, constitutes displacement by “taking turns”).
 
Regarding claim 15, as best understood, Hu discloses the limitations of claim 14, and wherein the moving holder is coupled to the housing only by the elastic member (see at least paragraph [0038]).
Regarding claim 16, as best understood, Hu discloses the limitations of claim 14, and wherein a mounting surface on which the reflecting member is mounted is an inclined surface (see at least figure 3, element 1300).
Regarding claim 17, as best understood, Hu discloses a housing for accommodating a moving holder in an internal space (see at least elements 1500 and 1300), wherein a board is coupled to a rear surface of the housing (see at least figure 3, element 1800, as well as paragraph [0037]),
wherein the housing has an opening so that a coil provided on the board is exposed to the internal space (see at least element 1510), and has an inclined surface (see at least element 1500), and
wherein an elastic member supporting the moving holder is coupled to the inclined surface (see at least elements 1200, 1210, and 1220),
wherein the elastic member includes a housing fixing part fixed to the housing (see at least figure 3, element 1210, as well as paragraph [0036]), a holder fixing part fixed to the moving holder (see at least figure 3, element 1220, as well as paragraph [0036]), and
a first spring extending in a first direction and a second spring extending in a second direction (see at least the connections between 1210 and 1220, as well as the annotated portion of figure 3 of Hu provided above wherein the resilient portions of the elastic member which extend in a vertical direction are interpreted as first spring portions, and the resilient portions of the elastic member which extend in a horizontal direction are interpreted as second spring portions),
wherein the first direction and the second direction intersect each other (see at least the connections between 1210 and 1220 which extend in two perpendicular directions), and
wherein the first spring and the second spring are displaced taking turns (see at least figure 3, elements 1200, 1210 and 1220 wherein electrical current applied to the coils 1600 such that magnetic forces are generated between the coils 1600 and magnetic elements 1400 to rotate the reflecting element 1100 around the X-axis or Y-axis, which as best understood, constitutes displacement by “taking turns”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., U.S. Patent Application Publication Number 2017/0329111 A1, of record (hereafter Hu).
Regarding claim 4, as best understood, in the embodiment of figure 3, Hu does not explicitly disclose that the position sensor 1700 is a hall sensor.
However, Hu does disclose using hall sensors as positions sensors in other embodiments (see at least figure 4, element 2910, para. [0043]; figure 7, elements 2310, 2910, para. [0057]; and figure 9, elements 2210, 2310 and 2910, para. [0070]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the reflection module of figure 3 of Hu to include the further teachings of Hu so that the position sensor is a hall sensor, for the purpose of using a well-known type of position sensor to achieve the predictable result of sensing a position of the moving holder while having a reasonable expectation for success.
Additionally, Official Notice is taken that hall sensors being used as position sensors are old and well-known in the art for sensing the position of optical elements. Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to have the position sensor be a hall sensor for the purpose of using a well-known type of position sensor to sense a position of the moving holder since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., U.S. Patent Application Publication Number 2017/0329111 A1, of record (hereafter Hu) in view of Jin, U.S. Patent Application Publication Number 2006/0268431 A1, of record (hereafter Jin).
Regarding claim 13, as best understood, Hu discloses the limitations of claim 1, and Hu discloses a camera module (see at least figures 1-4, element 10) comprising:
a lens module (see at least figure 2, element 2800); and
the reflecting module for optical image stabilization (OIS), disposed in front of the lens module and configured to alter a path of light incident to the reflecting module so that the light is directed toward the lens module (see at least figures 1-4, element M1 and paragraph [0034]).
Hu does not specifically disclose that the lens module includes a plurality of lenses.
However, Jin teaches an optical unit for an image pickup apparatus including a reflecting module and a lens module, wherein the lens module includes a plurality of lenses (see at least the title, abstract, and figure 1, elements 23, 23r, 24, 25, 26).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the lens module of Hu to include the teachings of Jin so that the lens module includes a plurality of lenses, for the purpose of using a known type of lens module to achieve the desired optical transmission of light from the reflecting module to an image sensor while having a reasonable expectation for success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 12 of copending Application No. 17/134080 (corresponding to US 2021/0116716 A1) in view of Hu, U.S. Patent Application Publication Number 2012/0128339 A1 (of record).
 Regarding claims 1, 14 and 15 of the instant application, copending Application No. 17/134080 discloses a reflecting module for optical image stabilization (OIS) (see claim 1), comprising:
a housing (see claim 1, housing) to which a board is coupled (see claim 1, board), the housing including an opening (see claim 1, through-hole);
a moving holder disposed in an internal space of the housing (see claim 1, moving holder);
an elastic member fixedly coupled to the housing to support the moving holder so that the moving holder is movable (see claim 1, elastic member);
a reflecting member provided on the moving holder (see claim 1, reflecting member); and
a driving part including a magnet provided on the moving holder, and a coil provided on the board and respectively opposing the magnet (see claim 1, magnet and coil),
wherein the coil is disposed to oppose the magnet through the opening (see claim 1, magnet, coil and through-hole),
wherein the elastic member includes a housing fixing part fixed to the housing (see claim 1, housing fixing part), a holder fixing part fixed to the moving holder (see claim 1, holder fixing part), and
a first spring extending in a first direction and a second spring extending in a second direction (see claim 6),
wherein the first direction and the second direction intersect each other (see claim 6), and
wherein the first spring and the second spring are displaced taking turns (see claims 1 and 6, wherein the first spring and second springs are interpreted as necessarily being “displaced taking turns” by the magnet and coil driving part).
Copending Application No. 17/134080 does not explicitly claim a plurality of magnets and a plurality of coils.
However, US 2012/0128339 teaches a reflecting module for an OIS apparatus wherein the reflecting member is driven by a plurality of magnets and a plurality of coils (see at least figure 4, elements 23, 24, 25 and 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to use a plurality of magnets and a plurality of coils, for the purpose of using a well-known design for the reflecting member driving part while having a reasonable expectation for success.
Regarding claim 6 of the instant application, see claims 1, 6 and 12 of copending Application No. 17/134080.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/15/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872